- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Rua São José nº 20, Grupo 1602, parte Rio de Janeiro/RJ Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Companhia Siderúrgica Nacional  CSN [BM&FBovespa: CSNA3, NYSE: SID], company that combines steel, mining, cement, logistics and energy businesses, informs the filing of its Form 20-F (the "2009 Form 20-F") for the fiscal year ended December 31, 2009 with the U.S. Securities and Exchange Commission (the "SEC"). The 2009 Form 20-F will be available on both the SEC's website at www.sec.gov, as well as on the Company's website at www.csn.com.br/ir. In addition, shareholders may receive a hard copy of CSN's 2009 Form 20-F, free of charges, by requesting a copy from CSN's Investor Relations Department by email: invrel@csn.com.br, or through the Companys Investor Relations website at www.csn.com.br/ir. Any further information or questions regarding the 2009 Form 20-F may be obtained by contacting CSN's Investor Relations department (e-mail: invrel@csn.com.br). Rio de Janeiro, Brazil, May 28, 2010. Companhia Siderúrgica Nacional Paulo Penido Pinto Marques Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 28, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
